Digitally signed by
                                                                               Reporter of Decisions
                          Illinois Official Reports                            Reason: I attest to the
                                                                               accuracy and
                                                                               integrity of this
                                                                               document
                                  Supreme Court                                Date: 2017.07.06
                                                                               14:25:28 -05'00'




                               In re M.I., 2016 IL 120232




Caption in Supreme   In re M.I., a Minor (People of the State of Illinois, Appellant, v. J.B.,
Court:               Appellee).



Docket No.           120232



Filed                December 15, 2016



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Peoria County, the Hon.
                     Albert Purham, Judge, presiding.



Judgment             Appellate court judgment reversed.
                     Circuit court judgment affirmed.


Counsel on           Lisa Madigan, Attorney General, of Springfield, and Jerry Brady,
Appeal               State’s Attorney, of Peoria (Carolyn E. Shapiro and David L. Franklin,
                     Solicitors General, and Daniel J. Hartweg, Assistant Attorney
                     General, of Chicago, and Patrick Delfino, Terry A. Mertel, and Laura
                     E. DeMichael Bialon, of the Office of the State’s Attorneys Appellate
                     Prosecutor, of counsel), for the People.

                     Susan K. O’Neal, of Peoria, for appellee.
                              Robert F. Harris, Kass A. Plain, and John David Jarrett, of the Office
                              of the Cook County Public Guardian, of Chicago, for amicus curiae
                              Cook County Public Guardian.

                              Barry C. Taylor, Laura J. Miller, and Jin-Ho Chung, of Equip for
                              Equality, of Chicago, amicus curiae.

                              Diane Redleaf, of Chicago, for amicus curiae Family Defense Center
                              et al.



     Justices                 JUSTICE GARMAN delivered the judgment of the court, with
                              opinion.
                              Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride,
                              Burke, and Theis concurred in the judgment and opinion.



                                               OPINION

¶1         The State filed a petition to terminate the parental rights of J.B. for failing to maintain a
       reasonable degree of interest, concern, or responsibility for his daughter M.I.’s welfare (750
       ILCS 50/1(D)(b) (West 2014)) and for failing to make reasonable progress toward the return of
       M.I. (750 ILCS 50/1(D)(m) (West 2014)). The juvenile court granted the State’s petition. The
       appellate court, in a split decision, reversed and remanded, finding that the trial court’s
       conclusions were against the manifest weight of the evidence. The dissenting justice would
       have affirmed the judgment of the juvenile court. We allowed the State’s petition for leave to
       appeal, pursuant to Illinois Supreme Court Rule 315 (eff. Jan. 1, 2015), to determine
       (1) whether the appellate court improperly grafted a willfulness requirement onto subsections
       (b) and (m) of the Adoption Act (750 ILCS 50/1(D)(b), (m) (West 2014)), (2) whether the
       juvenile court erred by not expressly stating that it did not consider evidence outside the
       nine-month period in ruling on subsection (m), (3) whether the juvenile court’s ruling was
       against the manifest weight of the evidence, and (4) whether the State is limited to asserting
       subsection (p) when petitioning to terminate an intellectually disabled parent’s rights. We
       allowed the Cook County Public Guardian as well as Equip for Equality, the Family Defense
       Center, the Chicago Coalition for the Homeless, Cabrini Green Legal Aid, and LAF (Legal
       Assistance Foundation) to file briefs as amici curiae pursuant to Illinois Supreme Court Rule
       345 (eff. Sept. 20, 2010).

¶2                                          BACKGROUND
¶3         In July 2010, the Illinois Department of Children and Family Services (DCFS) petitioned
       for wardship of M.I., a minor, pursuant to section 2-3 of the Juvenile Court Act of 1987 (705
       ILCS 405/2-3 (West 2014)). DCFS alleged that M.I.’s mother, E.I., had neglected her and that


                                                   -2-
     M.I.’s father, J.B., had an extensive criminal history. The juvenile court granted the petition,
     finding M.I. to be neglected and also finding both parents, E.I. and J.B., to be fit. On October
     13, 2010, the juvenile court directed J.B. to execute any necessary authorizations for release of
     information requested by DCFS, cooperate with DCFS, obtain a drug and alcohol assessment,
     submit to random drug testing twice monthly, undergo a psychological examination, and
     complete a parenting class.
¶4       In 2011, J.B. underwent a psychological examination per the juvenile court’s directive.
     The examination revealed the following information about J.B. Until he dropped out of his
     senior year of high school, J.B. was enrolled in special education courses for learning
     disabilities. J.B. had been unemployed since 2007. J.B. had been incarcerated on eight
     different occasions for approximately 18 to 19 years in total but had not been incarcerated
     since 2005. J.B. suffers from bipolar disorder. Also, J.B. admitted to regular marijuana use but
     indicated that he had been clean for two months. It was further discovered that J.B. lacked his
     own residence, is functionally illiterate, and possesses an IQ of 58, indicating significant
     intellectual limitation and mild mental retardation. The psychologist concluded that, from an
     intellectual and academic perspective, J.B. could not independently parent M.I. and
     recommended that any interventions and services be modified. Additionally, the psychologist
     opined that J.B. could benefit from circumscribed interventions because J.B.’s functioning
     limited his ability to benefit from traditional mental health services involving verbal exchange.
¶5       On March 21, 2011, the State filed a motion to find J.B. unfit. The State asserted that J.B.
     did not attend drug testing or participate in a drug and alcohol evaluation and that J.B. refused
     to provide an address to his caseworker. The State’s motion to find J.B. unfit was granted on
     March 30, 2011. Thereafter, at five different permanency hearings, the juvenile court found
     that he had failed to make reasonable efforts to achieve the service plan and permanency goal.
¶6       In May 2013, the juvenile court returned guardianship of M.I. to her mother, E.I., but
     subsequently found E.I. unfit and appointed DCFS as guardian. On April 30, 2014, the juvenile
     court found that J.B. had not made reasonable efforts, and the permanency goal was changed to
     “substitute care pending court decision.”
¶7       In May 2014, the State filed a petition to terminate E.I.’s and J.B.’s parental rights. The
     State alleged that J.B. had (1) failed to maintain a reasonable degree of interest, concern, or
     responsibility under subsection (b) and (2) failed to make reasonable progress toward the
     return of M.I. between August 1, 2013, and May 1, 2014, under subsection (m).
¶8       At the adjudicatory hearings in December 2014 and February 2015 on the petition for
     termination of parental rights, the State presented the testimony of Brenda Lee, the assigned
     caseworker. Lee began working on the case on August 11, 2011. Lee testified that when she
     had asked J.B. about his drug use, he responded that he had been through classes before and
     was continuing to use marijuana. J.B. indicated that he would not stop using marijuana.
¶9       Lee further testified that, as of February 2012, J.B. had not provided DCFS with his
     address, had indicated that he would not stop using marijuana, and had not completed drug
     testing. Lee explained that she did not provide J.B. referrals for various services because she
     did not have J.B.’s contact information but did give J.B. information about community
     agencies offering such services. Lee initially gave J.B. bus passes to attend visitation and drug
     testing in Peoria. J.B. somewhat regularly attended visits with M.I. until he missed a week,
     attended two to three more visits, and then stopped. Lee ceased providing the passes when J.B.


                                                 -3-
       began using them for other purposes. Beginning around August 2012, Lee required J.B. to call
       in before visits with M.I because J.B.’s inconsistent attendance was having a negative impact
       on M.I. Lee testified that J.B. followed this procedure for a couple of visits.
¶ 10       Although Lee was not certain, she did not believe that J.B. visited M.I. between August 15,
       2012, and January 30, 2013. She did testify that J.B. did not complete drug testing during that
       period. As of April 23, 2013, J.B. had not visited M.I. or submitted to drug testing. He did
       attend permanency hearings. J.B. visited M.I. once in June 2013. J.B. completed an integrated
       assessment interview, and Lee restarted visits after M.I. went into foster care. J.B. visited twice
       in December 2013 and once in June 2014. A visit was scheduled the week before the December
       2014 adjudicatory hearing but had to be rescheduled because M.I. was sick.
¶ 11       On cross-examination, Lee admitted that she never inquired about compliance with the
       Americans with Disabilities Act (ADA) or whether the parenting classes were proper for J.B.
       given his mental disabilities because J.B. did not follow through on services. Lee did not
       inquire into DCFS services or guidelines regarding homeless clients, did not provide J.B. any
       homemaker services, and did not modify his services. Although Lee had conversations with
       J.B. about restarting psychiatric care at the Human Service Center and had J.B. sign medical
       releases so Lee could obtain his medical records, J.B. did not follow up with the center.
¶ 12       The juvenile court found J.B. unfit under count IV, which alleged that J.B. failed to
       maintain a reasonable degree of interest, concern, or responsibility under subsection (b). The
       juvenile court specifically noted J.B.’s disinterest. Additionally, J.B. was found unfit under
       subsection (m) for failing to make reasonable progress toward reunification. The juvenile court
       commented that DCFS could not modify services for someone who did not show up. The
       juvenile court also noted that J.B.’s presence at some visits and attendance at court proceedings
       indicated that his failure to attend other visitations was a choice rather than a product of J.B.’s
       low IQ. The juvenile court stated that it had considered J.B.’s IQ and read through the
       psychological evaluation but nevertheless concluded that J.B. appeared to be disinterested.
       Specifically, the juvenile court stated:
               “It’s hard to modify services for a person that’s not willing to show up. You know, you
               didn’t maintain contact. You were inconsistent in your visits. You did come to court.
                   You have one visit from April 2013 to May of 2014. *** They probably could have
               modified services, but you’re not making contact with the caseworker. You met her
               August 29th, 2011, and would not give her your address. How is she to maintain
               contact with you or modify services if you were unwilling to give her information to
               contact you? That’s the decision you made.
                   I don’t think it has anything to do with your IQ. As we look at this, you were able to
               use bus passes for the visits you did make. You were sporadic in your visits, and I think
               you understand the importance of making visits.
                   You know, but you made your visits that you saw fit. And you didn’t visit on a
               regular basis. That was your choice. I understand the bus passes were taken away from
               you, because you were not using them for your visits. You do come to court. I
               commend you for that. But I think by clear and convincing evidence, you have not
               maintained a reasonable degree of interest, concern, or responsibility as to the minor’s
               welfare.



                                                    -4-
                    And obviously during this period of time being May—excuse me—August 1,
               2013[,] to May 1st, 2014, you weren’t even really visiting with the child on a consistent
               basis as I said earlier. Therefore, I find Count 3 and 4 *** proven as to you ***.”
¶ 13        On May 20, 2015, the juvenile court held a best interest and permanency review hearing.
       Lee’s testimony was presented again. By May 20, 2015, additional permanency and best
       interest reports, a bonding assessment of J.B. and M.I., and a bonding assessment of M.I.’s
       foster parents were also before the juvenile court. The juvenile court found that DCFS had
       made reasonable efforts to achieve permanency. An order was entered terminating J.B.’s
       parental rights, and J.B. appealed.
¶ 14        The appellate court reversed in a split decision, finding that the juvenile court failed to take
       into account J.B.’s circumstances—his low IQ and functioning. The majority noted: “The
       record is clear that there was no consideration of how the respondent’s mental retardation
       impacted his efforts to comply with the court’s directives.” 2015 IL App (3d) 150403, ¶ 16.
       Specifically, the majority stated:
                    “We cannot accept the trial court’s determination that failing to complete a task that
               is beyond one’s intellectual capacity is the same as refusing to comply with
               court-ordered directives and willfully not making reasonable progress toward the
               return of a minor child or willfully failing to maintain a reasonable degree of interest in
               the child.” Id.
¶ 15        Important to the majority’s holding was the fact that the State never provided J.B. a service
       plan and, therefore, the only benchmarks to measure J.B.’s progress were the tasks the trial
       court assigned. The majority believed that J.B.’s failure to schedule appointments, submit to all
       drug drops, attend all visitations, and provide an address to his caseworker might be sufficient
       to demonstrate a lack of reasonable progress or a failure to maintain a reasonable degree of
       interest if J.B. were not intellectually disabled. The majority also found that the juvenile court
       erred in considering evidence outside the nine-month period pertaining to the reasonable
       progress count under subsection (m). Further, the majority remarked that the statutory scheme
       of the Adoption Act “recognizes that there are situations where, as here, through no fault, a
       parent lacks the sufficient mental ability necessary to be responsible for the welfare of a child.”
       Id.; see 750 ILCS 50/1(D)(p) (West 2014).
¶ 16        The dissent asserted that the majority reversed the juvenile court on a basis for which it had
       no legal authority and should not read into the Adoption Act a requirement that does not exist.
       2015 IL App (3d) 150403, ¶ 25 (Schmidt, J., dissenting). The dissent noted: “whether
       respondent failed to make reasonable progress toward the return of M.I. or failed to maintain a
       reasonable degree of interest, concern or responsibility in her welfare because he is
       intellectually incapable or because he outright refused to do so is irrelevant to this court’s
       inquiry.” Id. ¶ 26. Furthermore, the dissent believed that the evidence supported the juvenile
       court’s findings.


¶ 17                                            ANALYSIS
¶ 18       Before this court, the State argues that (1) the appellate court majority improperly grafted a
       willfulness requirement onto the plain language of subsections (b) and (m) of the Adoption Act
       (750 ILCS 50/1(D)(b), (m) (West 2014)); (2) the juvenile court did not err by failing to

                                                     -5-
       expressly state, when ruling on subsection (m), that it did not consider evidence outside the
       statutorily prescribed nine-month period of consideration; (3) the juvenile court’s ruling was
       not against the manifest weight of the evidence; and (4) the State is not limited to asserting
       subsection (p) to terminate an intellectually disabled parent’s parental rights.
¶ 19       “In Illinois, the authority to involuntarily terminate parental rights is purely statutory and
       the scope of the court’s authority is defined by the Juvenile Court Act and the Adoption Act.”
       In re E.B., 231 Ill. 2d 459, 463 (2008). Illinois policy “favors parents’ superior right to the
       custody of their own children.” Id. at 464.
¶ 20       Section 2-29 of the Juvenile Court Act sets forth a two-step process for the involuntary
       termination of parental rights. 705 ILCS 405/2-29(2) (West 2014). “First, the court must find,
       by ‘clear and convincing evidence, that a parent is an unfit person as defined in Section 1 of the
       Adoption Act.’ ” In re J.L., 236 Ill. 2d 329, 337 (2010) (quoting 705 ILCS 405/2-29(2) (West
       2008)). “When ruling on parental unfitness, a court is not to consider the child’s ‘best
       interests.’ ” In re Adoption of Syck, 138 Ill. 2d 255, 276 (1990). “Second, once a finding of
       parental unfitness is made under section 1(D) of the Adoption Act, the court considers the ‘best
       interest’ of the child in determining whether parental rights should be terminated.” In re J.L.,
       236 Ill. 2d at 337 (quoting 705 ILCS 405/2-29(2) (West 2008)).
¶ 21       “[A] finding of unfitness will not be reversed unless it is against the manifest weight of the
       evidence *** [because] the trial court’s opportunity to view and evaluate the parties *** is
       superior to that of a reviewing court.” In re Brown, 86 Ill. 2d 147, 152 (1981). “A court’s
       decision regarding a parent’s fitness is against the manifest weight of the evidence only where
       the opposite conclusion is clearly apparent.” In re Gwynne P., 215 Ill. 2d 340, 354 (2005).
       “Each case concerning parental unfitness is sui generis, unique unto itself.” In re Adoption of
       Syck, 138 Ill. 2d at 279.
¶ 22       Here, whether the juvenile court’s findings were against the manifest weight of the
       evidence depends on whether subsections (b) and (m) of the Adoption Act expressly or
       implicitly contain a willfulness requirement. This court reviews issues of statutory
       interpretation de novo. In re C.W., 199 Ill. 2d 198, 211 (2002). In relevant part, section D of the
       Adoption Act provides:
                    “D. ‘Unfit person’ means any person whom the court shall find to be unfit to have a
               child, without regard to the likelihood that the child will be placed for adoption. The
               grounds of unfitness are any one or more of the following, except that a person shall not
               be considered an unfit person for the sole reason that the person has relinquished a child
               in accordance with the Abandoned Newborn Infant Protection Act:
                                                     ***
                        (b) Failure to maintain a reasonable degree of interest, concern or responsibility
                    as to the child’s welfare.
                                                     ***
                        (m) Failure by a parent *** (ii) to make reasonable progress toward the return
                    of the child to the parent during any 9-month period following the adjudication of
                    neglected or abused minor under Section 2-3 of the Juvenile Court Act of 1987 or
                    dependent minor under Section 2-4 of that Act. If a service plan has been
                    established as required under Section 8.2 of the Abused and Neglected Child
                    Reporting Act to correct the conditions that were the basis for the removal of the

                                                    -6-
                   child from the parent and if those services were available, then, for purposes of this
                   Act, ‘failure to make reasonable progress toward the return of the child to the
                   parent’ includes the parent’s failure to substantially fulfill his or her obligations
                   under the service plan and correct the conditions that brought the child into care
                   during any 9-month period following the adjudication under Section 2-3 or 2-4 of
                   the Juvenile Court Act of 1987. Notwithstanding any other provision, when a
                   petition or motion seeks to terminate parental rights on the basis of item (ii) of this
                   subsection (m), the petitioner shall file with the court and serve on the parties a
                   pleading that specifies the 9-month period or periods relied on.” 750 ILCS
                   50/1(D)(b), (m) (West 2014).
¶ 23        “Our primary objective in construing a statute is to give effect to the intention of the
       legislature.” In re J.L., 236 Ill. 2d at 339. “The most reliable indicator of the legislature’s intent
       is the language of the statute, which must be given its plain and ordinary meaning.” Id. “[A]
       statute should be read as a whole, considering all relevant parts.” Id. “Where the statutory
       language is clear and unambiguous, there is no need to resort to other aids of construction.”
       In re C.W., 199 Ill. 2d at 211. “We may not depart from a statute’s plain language by reading
       into it exceptions, limitations, or conditions the legislature did not express.” In re J.L., 236 Ill.
       2d at 339.

¶ 24                   Whether Subsection (b) Contains a Willfulness Requirement
¶ 25        In finding that the juvenile court’s fitness determination regarding subsection (b) was
       against the manifest weight of the evidence, the appellate court noted that, “[w]e cannot accept
       the trial court’s determination that failing to complete a task that is beyond one’s intellectual
       capacity is the same as refusing to comply with court-ordered directives and willfully ***
       failing to maintain a reasonable degree of interest in the child.” 2015 IL App (3d) 150403, ¶ 16.
       The State asserts that, although the appellate court did not explicitly engage in statutory
       construction of subsection (b), the appellate court’s ruling improperly grafts a willfulness
       requirement onto subsection (b). J.B. characterizes the appellate court’s statement as obiter
       dictum that reflects existing precedent holding that “reasonable interest, concern or
       responsibility” must be measured in light of the parent’s circumstances, which includes
       consideration of a parent’s mental deficiency and poverty.
¶ 26        The language of subsection (b) is plain and unambiguous. Subsection (b) contains no state
       of mind requirement, nor does it carve out an exception for faultless failure. See 750 ILCS
       50/1(D)(m) (West 2014). “In determining the plain, ordinary, and popularly understood
       meaning of a term, it is entirely appropriate to look to the dictionary for a definition.” People v.
       Bingham, 2014 IL 115964, ¶ 55. “Failure” means “the fact of being cumulatively inadequate or
       not matching hopes or expectations.” Webster’s Third New International Dictionary 815
       (2002). “Where the language is clear and unambiguous, courts may not read into it exceptions
       that the legislature did not express.” In re J.L., 236 Ill. 2d at 340. Thus, the plain meaning of the
       phrase “[f]ailure to maintain a reasonable degree of interest, concern or responsibility as to the
       child’s welfare” in subsection (b) includes all situations in which a parent’s attempts at
       maintaining a reasonable degree of interest, concern, or responsibility are inadequate,
       regardless of whether that inadequacy seems to stem from unwillingness or an inability to
       comply.


                                                     -7-
¶ 27       Case law similarly indicates that subsection (b) contains no implied state of mind
       requirement. Rather, case law holds that a parent’s reasonable interest, concern, or
       responsibility requires consideration of a parent’s circumstances.
¶ 28       In In re Adoption of Syck, this court held that:
               “[I]n determining whether a parent showed reasonable concern, interest or
               responsibility as to a child’s welfare, [the trial court is required] to examine the parent’s
               conduct concerning the child in the context of the circumstances in which that conduct
               occurred. Circumstances that warrant consideration when deciding whether a parent’s
               failure to personally visit his or her child establishes a lack of reasonable interest,
               concern or responsibility as to the child’s welfare include the parent’s difficulty in
               obtaining transportation to the child’s residence [citations], the parent’s poverty
               [citation], the actions and statements of others that hinder or discourage visitation
               [citation], and whether the parent’s failure to visit the child was motivated by a need to
               cope with other aspects of his or her life or by true indifference to, and lack of concern
               for, the child [citation]. If personal visits with the child are somehow impractical,
               letters, telephone calls, and gifts to the child or those caring for the child may
               demonstrate a reasonable degree of concern, interest and responsibility, depending
               upon the content, tone, and frequency of those contacts under the circumstances.
               [Citations.] Also, mindful of the circumstances in each case, a court is to examine the
               parent’s efforts to communicate with and show interest in the child, not the success of
               those efforts. [Citation.]
                   *** In a case proceeding under section 1(D)(b) of the Adoption Act, the issue is
               whether a parent maintained concern, interest and responsibility as to his or her child’s
               welfare that, under the circumstances, was of a reasonable degree.” (Emphasis in
               original.) 138 Ill. 2d at 278-80.
¶ 29       A parent’s circumstances, such as an intellectual disability, do not necessarily or
       automatically redeem a parent’s failure to demonstrate reasonable interest, concern, or
       responsibility. Nor do such circumstances fix a different standard of reasonableness. Rather,
       the question is whether a parent’s then-existing circumstances provide a valid excuse. See id.
       at 276 (“[U]nlike other cases cited therein where there were transportation difficulties,
       financial limitations, or discouragement of parent’s visitation by State agency, here there was
       no valid excuse for mother’s lack of effort to communicate with child.” (Emphasis added.)).
¶ 30       We find the Second District’s decision in In re E.O. illustrative of this point. See In re
       E.O., 311 Ill. App. 3d 720 (2d Dist. 2000). There, the appellate court noted that “a parent need
       not be at fault to be unfit” and a parent “is not fit merely because she has demonstrated some
       interest in or affection for her children; her interest, concern, and responsibility must be
       reasonable.” (Emphases in original.) Id. at 727. The respondent mother argued that the
       evidence before the trial court did not demonstrate that she was unfit and that her chronic
       mental illness made it harder for her to visit or care for her children. Id. Specifically, the
       mother contended that the trial court failed to understand that the reasonableness of her
       behavior must be viewed in context of her mental illness. Id. Limiting its analysis to whether
       there was sufficient evidence that the mother failed to show a reasonable degree of interest,
       concern, or responsibility, the appellate court found that the trial court did recognize that the
       mother’s mental illness at times required her to be hospitalized and required use of prescription


                                                     -8-
       drugs. Id. Further, the appellate court held that the mother made voluntary decisions to distance
       herself from her children. Id. For example, when the mother’s two children were in foster care,
       the mother moved to Florida for several months. Id. at 725. Before moving to Florida, the
       mother had missed most of her scheduled visits and sometimes failed to inform DCFS of her
       address. Id. at 728. The mother’s failure to visit more regularly or keep in contact with DCFS
       was “not caused primarily by obstacles beyond respondent’s control but, rather, by her own
       discouragement or inability to make the children’s welfare the priority it would have to be if
       they were ever to be returned to her.” Id. Although the mother “was still subjectively interested
       in her children, her conduct was not reasonable under all the circumstances.” Id.
¶ 31       Similarly, in the present case, the juvenile court recognized obstacles facing J.B., such as
       his intellectual disability, but concluded that J.B. still had the ability to attend visitation and
       failed to do so. Whatever subjective interest J.B. may have for M.I., J.B.’s actions failed to
       demonstrate that interest. Just as the respondent mother’s mental illness in In re E.O. did not
       provide a valid excuse for her failure to visit her children, J.B.’s intellectual disability and
       poverty do not provide him with a valid excuse for failing to attend visitation with M.I.
       Furthermore, and again like the respondent mother in In re E.O., J.B.’s failure to attend
       visitation appears to be the result of his voluntary decision making. For example, when J.B.
       was inclined to do so, he attended most of the permanency hearings. We cannot, therefore, see
       how J.B.’s failing to consistently attend visitation is attributable to anything but a lack of
       interest.

¶ 32                                  Manifest Weight of the Evidence
¶ 33       Alternatively, J.B. argues that the appellate court did not imply an element of willfulness
       into the statutory language of section 1(D)(b). Rather, the appellate court’s statement was
       obiter dictum reflecting that J.B.’s intellectual disability and poverty were not sufficiently
       considered by the juvenile court.
¶ 34       After reviewing the record, we hold that the juvenile court’s finding regarding subsection
       (b) was not against the manifest weight of the evidence. Limited to the facts in this case, the
       juvenile court properly considered J.B.’s circumstances before concluding that J.B. failed to
       demonstrate a reasonable degree of interest, concern, or responsibility.
¶ 35       J.B. sets forth multiple arguments as to why his circumstances were not adequately
       considered. J.B. contends that his failure to attend visitation stemmed from Lee’s ceasing to
       provide him free bus passes and that it was unreasonable to expect a mentally ill, intellectually
       disabled homeless man to call by a certain time on visitation days to confirm visits. J.B. cites
       In re Adoption of Syck, 138 Ill. 2d at 278-79, and In re Daphnie E., 368 Ill. App. 3d 1052
       (2006), for the proposition that, because J.B. did not regularly attend visitation, the juvenile
       court was to consider other factors—like whether J.B. paid child support; sent M.I. gifts, cards,
       or letters; or was prevented by M.I.’s mother from visiting M.I. outside of scheduled
       DCFS-supervised visitations. The State, however, did not elicit testimony regarding such
       factors and only focused on visitation. The State declined to ask whether M.I.’s mother
       allowed J.B. to visit M.I. without DCFS supervision. J.B. contends that because he is
       functionally illiterate, has no income, and is homeless, he could not have been expected to pay
       child support; send M.I. gifts, cards, or letters; or navigate public transportation without the aid
       of free bus passes. Regardless, J.B. asserts that the burden was on the State to inquire about


                                                    -9-
       other indicia of interest, concern, or responsibility since he was missing visitation. At oral
       argument, J.B. also contended that the juvenile court’s ruling was cursory. Therefore, J.B.
       maintains that his circumstances were not considered by the juvenile court and the State failed
       to meet its burden of presenting clear and convincing evidence proving him unfit.
¶ 36       We disagree. Evidence of J.B.’s sporadic visitation sufficiently warrants the juvenile
       court’s finding of unfitness. Attending visitation was not a task beyond J.B.’s intellectual
       capacity. See 2015 IL App (3d) 150403, ¶ 16. As noted by the assistant State’s Attorney before
       the juvenile court, “whatever level of his ability, the first step is showing up.” J.B.’s
       circumstances were considered when deciding whether his failure to visit M.I. established a
       lack of reasonable interest, concern, or responsibility as to her welfare. See In re Adoption of
       Syck, 138 Ill. 2d at 278-79. The juvenile court acknowledged J.B.’s low IQ. Despite his
       intellectual disability, mental illness, poverty, and homelessness, J.B. was able to navigate the
       bus system to make it to the majority of permanency review hearings, even after bus passes
       were taken away. He also attended some visits. The juvenile court concluded that J.B.’s failure
       to consistently attend visitation was due to choice rather than circumstance. A court looks to
       other factors such as letters or telephone calls “[i]f personal visits *** [were] somehow
       impractical.” Id. at 279. The primary consideration is visitation; other factors demonstrating
       interest, concern, or responsibility are considered if visitation was impractical. The ability to
       consistently attend permanency review hearings does not demonstrate impracticality. As such,
       the juvenile court did not err by finding that J.B. failed to demonstrate interest, concern, or
       responsibility despite the lack of inquiry into whether J.B. wrote M.I. letters, called M.I., or
       made other such attempts to demonstrate his interest, concern, or responsibility.
¶ 37       J.B. argues that the juvenile court should have considered whether E.I. allowed visitation
       between J.B. and M.I. or whether J.B. visited M.I. outside supervised visitation. This
       contention fails. M.I. was in E.I.’s care from July 1, 2010, until October 30, 2013. A
       permanency review order entered March 30, 2011, specifically ordered that E.I. was not to
       supervise visits between J.B. and M.I.
¶ 38       Further, J.B. did not submit to court-ordered bimonthly drug tests. He also expressed an
       unwillingness to stop using marijuana. As the State argued at oral arguments, an unwillingness
       to cease using drugs represents a lack of responsibility.
¶ 39       We note that the parties presented arguments regarding the lack of a service plan and lack
       of modification to services and directives after the psychological evaluation concluded such
       was necessary to accommodate J.B.’s intellectual deficit. However, subsection (b) does not
       hinge on a parent’s compliance with a service plan or directives. See 750 ILCS 50/1(D)(b)
       (West 2014) (“Failure to maintain a reasonable degree of interest, concern or responsibility as
       to the child’s welfare.”). In contrast, under subsection (m), a parent’s “compliance with DCFS
       service plans is intimately tied to a parent’s progress toward the return of the child, so much so,
       that where a service plan has been established to correct the conditions that were the basis for
       the removal of the child from the parent, the failure to make reasonable progress now includes
       the failure to ‘substantially’ fulfill the terms of that service plan.” In re C.N., 196 Ill. 2d 181,
       217 (2001).
¶ 40       Regarding any intersection between the lack of service plan or service modifications and
       J.B.’s attendance at visitation, the lack of service plan or modifications does not excuse J.B.’s
       sporadic attendance. It was not evident that visitation was impractical given J.B.’s ability to


                                                    - 10 -
       attend the majority of permanency review hearings. As noted by the dissent below and the
       State at oral argument, if a parent does not show up, a State agency is not required to go get the
       parent or force the parent to comply.
¶ 41       In sum, we do not find the juvenile court’s finding as to subsection (b) to be against the
       manifest weight of the evidence.

¶ 42                                         Subsection (m)
¶ 43       In light of our conclusion regarding subsection (b), we decline to address the parties’
       arguments relating to subsection (m), including any concerns about a lack of a service plan or
       service modifications in this case. We also decline to address the question of whether a
       juvenile court must expressly state on the record, when ruling on subsection (m), that it did not
       consider evidence from outside the relevant nine-month period. “A parent’s rights may be
       terminated if even a single alleged ground for unfitness is supported by clear and convincing
       evidence.” In re Gwynne P., 215 Ill. 2d at 349.

¶ 44                     Whether the State Is Limited to Alleging Subsection (p)
                   to Terminate an Intellectually Disabled Parent’s Parental Rights
¶ 45       Implicit in this court’s holding, and as expressly noted in the statute, the State has
       discretion to allege any ground it wishes when seeking to terminate parental rights regardless
       of a parent’s intellectual disability. See 750 ILCS 50/1(D) (West 2014) (“The grounds of
       unfitness are any one or more of the following ***.”). The State’s choice is dependent upon the
       evidence. See In re C.W., 199 Ill. 2d at 210 (“Although section 1(D) of the Adoption Act sets
       forth numerous grounds under which a parent may be deemed ‘unfit,’ any one ground,
       properly proven, is sufficient to enter a finding of unfitness.” (Emphasis in original.)). As a
       matter of statutory construction, this court “may not depart from a statute’s plain language by
       reading into it exceptions, limitations, or conditions the legislature did not express.” In re J.L.,
       236 Ill. 2d at 339. Simply because another specific ground may also apply to a given case does
       not make the State’s choice in proceeding under a different ground erroneous.

¶ 46                                          CONCLUSION
¶ 47       The plain and unambiguous language of subsection (b) does not contain a willfulness
       requirement. The juvenile court considered J.B.’s intellectual disability and other
       circumstances when it found J.B. unfit under subsection (b). As such, and particularly due to
       J.B.’s sporadic attendance at visitation, the juvenile court’s finding that J.B. is unfit pursuant to
       subsection (b) was not against the manifest weight of the evidence. The State is not limited to
       alleging subsection (p) to terminate an intellectually disabled parent’s parental rights. Because
       we conclude that the juvenile court did not err in finding J.B. unfit under subsection (b), we
       decline to address arguments regarding subsection (m).

¶ 48       Appellate court judgment reversed.
¶ 49       Circuit court judgment affirmed.




                                                    - 11 -